Title: General Orders, 20 August 1777
From: Washington, George
To: 



Head Quarters, near Cross-Roads [Pa.] Augt 20th 1777.
Norway.Norfolk Norwich.


The order, by which Col. Armand’s Corps was annexed to Genl Conways brigade is countermanded.
The Commander in Chief is pleased to approve of the following sentences of a General Court Martial, held the 18th instant, whereof Col. McClenahan was president.
Lieut. Ambrose Crane of Col. Stewarts regiment, charged with “Breaking his former arrest, and going to Philadelphia in company with two officers of Col. Stewarts regt—likewise under arrest, without Colonel Stewart’s knowledge or permission”—pleaded guilty—sentenced to be cashiered.
Lieut. Benj: Holmes of the 2nd Virginia regiment charged with “behaving in a manner unbecoming an officer and a Gentleman”—The Court unanimously acquitted the prisoner of the charge exhibited against him.
Jacob Moon, pay Master to the 14th Virginia regiment charged with “Ungentlemanlike behaviour, and defrauding the soldiers out of their pay”—found guilty of ungentlemanlike behaviour, in giving the lie to Ensign Washnam and Ensign Moore; and not guilty of defrauding the soldiers out of their pay—sentenced to be reprimanded by the Colonel in the presence of the officers of the regt he belongs to.
Such officers as have not yet settled their ration accounts, are notified that Mr Bate is obliged to leave Camp the first September; and that those accounts which are not brought in by that time, cannot be settled on this side Hartford—Quarter Masters who are not acquainted with the form of a Ration Abstract, can have one from Mr Bate.
